Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF

AGREEMENT OF PURCHASE AND SALE OF SHOPPING CENTER

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”), has
entered into the Agreement of Purchase and Sale of Shopping Center with the
Lakeside Crossing Lynchburg, LLC, a Georgia limited liability company
(“Seller”), dated as of October 4, 2013, for the purchase and sale of real
property located in the City of Lynchburg, Virginia; as amended by First
Amendment to Agreement of Purchase and Sale of Shopping Center between the same
parties, dated as of November 19, 2013; as further amended by Second Amendment
to Agreement of Purchase and Sale of Shopping Center, dated as of December 4,
2013; as further amended by Third Amendment to Agreement of Purchase and Sale of
Shopping Center dated as of December 17, 2013; as further amended by Fourth
Amendment to Agreement of Purchase and Sale of Shopping Center dated as of
January 2, 2014; as further amended by Fifth Amendment to Agreement of Purchase
and Sale of Shopping Center dated as of January 8, 2014; as further amended by
Sixth Amendment to Agreement of Purchase and Sale of Shopping Center dated as of
January 16, 2014; as further amended by Seventh Amendment to Agreement of
Purchase and Sale of Shopping Center dated as of January 30, 2014; as further
amended by Eighth Amendment to Agreement of Purchase and Sale of Shopping Center
dated as of February 6, 2014; as further amended by Ninth Amendment to Agreement
of Purchase and Sale of Shopping Center dated as of February 14, 2014; as
further amended by Tenth Amendment to Agreement of Purchase and Sale of Shopping
Center dated as of February 21, 2014; and as further amended by Eleventh
Amendment to Agreement of Purchase and Sale of Shopping Center dated as of
May 23, 2014; (the Agreement of Purchase and Sale of Shopping Center, as
amended, is referred to herein as the “Agreement”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto IREIT
LYNCHBURG LAKESIDE, L.L.C., a Delaware limited liability company (“Assignee”),
all of its rights, title and interest in the Agreement to Assignee.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

[Signatures appear on the following page]

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption of
Agreement of Purchase and Sale of Shopping Center under seal as of the 23 day of
May, 2014.

 

  ASSIGNOR:        

INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation

        By: /s/ Mark Consenza   Name: Mark Consenza   Title: Vice President

 

 

 

  ASSIGNEE:          

IREIT LYNCHBURG LAKESIDE, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ Mary J. Pechous     Name:

Mary J. Pechous

    Title: Assistant Secretary

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

2

